     Case 4:18-cv-03026 Document 67 Filed on 09/11/20 in TXSD Page 1 of 3
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                    IN THE UNITED STATES DISTRICT COURT                   September 11, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk
                              HOUSTON DIVISION


JOSEPH MORRIS and MATTIE T.             §
MORRIS,                                 §
                                        §
      Plaintiffs,                       §
                                        §
v.                                      §         CIVIL ACTION NO. H-18-3026
                                        §
DEUTSCHE BANK NATIONAL TRUST            §
COMPANY, NATIONAL ASSOCIATION,          §
and OCWEN LOAN SERVICING, LLC,          §
                                        §
      Defendants.                       §


                               ORDER TO SHOW CAUSE


      This suit was filed in state court in 2012 by Plaintiff Mattie

T. Morris. Mattie Morris’s husband, Joseph Morris, in 2013 entered

his appearance as a second Plaintiff.             On May 21, 2018, Defendant

Deutsche Bank filed an Amended Suggestion of Death of Plaintiff

Mattie Morris and Application for Writs of Scire Facias, notifying

the court that Mattie Morris had died in September 2016 and that

Defendant     was   unable     to   identify   the      executor    or    personal

representative of her estate.1         There is no showing either in state

court or after removal that any duly qualified executor of a Last

Will of Mattie Morris or court-appointed administrator of her

estate     ever   moved   to   be   substituted    as   the   proper     party         to

represent the interests of Mattie Morris’s estate.                 In Plaintiffs’



      1
          Document No. 1-32 at 24 of 24.
    Case 4:18-cv-03026 Document 67 Filed on 09/11/20 in TXSD Page 2 of 3



Eighth    Amended   Petition   Joseph    K.   Morris   purports   to   appear

“individually and on behalf of the estate of Mattie T. Morris,”2

but he neither asserts any lawful appointment nor exhibits letters

testamentary authorizing him to represent the estate of Mattie

Morris.    Moreover, as observed above, the record does not reflect

a motion made by any person asking for an order substituting a

proper party for Mattie Morris, Deceased.

     Rule 25(a)(1) provides:


     If a party dies and the claim is not extinguished, the
     court may order substitution of the proper party.      A
     motion for substitution may be made by any party or by
     the decedent’s successor or representative.      If the
     motion is not made within 90 days after service of a
     statement noting the death, the action by or against the
     decedent must be dismissed.


FED. R. CIV. P. 25(a)(1) (emphasis added).             Defendant Ocwen in

October 2018 and this Court in both its November 6, 2018 Order and

its May 29, 2019 Memorandum and Order noted the death of Mattie

Morris and the absence of any motion to substitute a proper party

duly authorized to represent her estate.3         Accordingly, it is

     ORDERED that any interested party within fourteen (14) days

after the date of this Order shall file a response to show cause,

if any exists, why Plaintiff Mattie Morris’s claims should not be


     2
         Document No. 1-37 at 14 of 25.
     3
      Document No. 17 at 1 n.1; Document No. 22 at 1 n.1; Document
No. 45 at 2 n.2.

                                     2
   Case 4:18-cv-03026 Document 67 Filed on 09/11/20 in TXSD Page 3 of 3



dismissed pursuant to Rule 25(a)(1).       If any response is filed to

this show cause order, Defendant may respond to the same within

fourteen (14) days after being served with such filing.

     The Clerk will enter this Order, providing a correct copy to

all counsel of record.

     SIGNED in Houston, Texas, on this 11th day of September, 2020.




                                              EWING WERLEIN, JR.
                                         UNITED STATES DISTRICT JUDGE




                                    3
